Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The term “silicon” should read “silicone” as noted below:
[0009], line 12;  	
Brief Description of Drawings: 
Line 4, Fig. 3
Line 8, Fig. 6
Line 12, Fig. 9
Line 16, Fig. 12;   
The term “Fig. 4” in [0012], line 11 should read “Fig. 5”; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,  the claim as written is not clear in regards to the limitation “a silicone ring on (examiner added emphasis) the head and bottom piece”.   In other words, it is not clear if a silicone ring is located on the head or on the bottom piece, or if the silicone ring is jointly attached to both the head and to the bottom piece.  For purposes of examination, the examiner will interpret the claim limitation to mean there is a silicone ring located at a joint between the head and the bottom piece.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “further consisting of” in claims 3 and 4 is a relative term which renders the claims indefinite. The term “further consisting of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim 3 limitation “a silicone ring” and the claim 4 limitation “the silicone rings” have been rendered indefinite by the use of “further consisting of”.  The term “further consisting of” should be changed to “comprises” in claim 3 and to “comprise” in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over De Gaglia (US 2015/0374032 A1).  
Regarding claims 1-2 and 5, De Gaglia discloses a modular water pipe smoking device (10) for smoking organic material that may define an internal reservoir formed by a first tube (12), a second tube (14), a third tube (16), a top collar (18) (head), and a base (20) releasably connected together (head is detachable) to define a reservoir (bottom piece); a stem (22) is releasably connected to and extends from the base (20); a bowl (24) for placing organic smoking material (the bowl serves as a storage for the smoking substance before it is inhaled) is connected to stem (22) and includes a screen (26) for holding organic material in the bowl (24)  while it is ignited and drawn from during smoking; the top collar (18) connects to the first (12) and provides a smooth upper ring that acts as a mouthpiece (a head/mouthpiece end, a mouthpiece through which a smoking substance can be inhaled) ([Fig. 1, [0014]; of note, although Fig. 1 (as well as Figs. 2-5) show three tubes (14), (16), and (18), the invention is not limited to such. It is contemplated that fewer or more tubes can be used depending on design objectives such as side, portability, etc. [0014].  De Gaglia further discloses that although not shown, it is contemplated that gaskets (seal rings) can be provided and located at the ends of connecting rings (30) and (32) to provide a resilient seal between the end of the first connecting ring and the inner surface or ridge in the corresponding tube (12), (14), and/or (16); similarly, in one embodiment, gaskets are provided between one or both of the top collar (18) and the base (20), and tubes (12) and (16), respectively, (Fig. 1, [0019]).   De Gaglia does not explicitly disclose the gaskets are silicone rings.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gaskets of De Gaglia from silicone material as it is well known in the art to make a seal from silicone for use in a smoking device to achieve a resilient seal to prevent liquid leakage and that can withstand the operating temperature of a smoking device.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112(b) issues identified above are addressed and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael J Felton/Primary Examiner, Art Unit 1747